   Case 19-01447          Doc 8   Filed 10/21/19 Entered 10/21/19 12:54:32              Desc Main
                                     Document    Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF IOWA


In Re:                                                          )
                                                                )
Vladimir Titarenko, Debtor                                      )   Case No. 19-01447-tjc
                                                                )
                                                                )   Chapter: 7
                                                                )
                                                                )


                        ENTRY OF APPEARANCE AND REQUEST FOR DOCUMENTS

         COMES NOW the undersigned attorney of SouthLaw, P.C., and hereby enter their appearance on

behalf of Arc Home LLC, by LoanCare, LLC, a creditor of the above-captioned Debtor. Pursuant to the

Bankruptcy Rules, all pleadings, notices and documents which are required or requested to be served

upon said creditor should be served on the undersigned attorney, SouthLaw, P.C., 13160 Foster Suite 100,

Overland Park, KS 66213-2660.



SOUTHLAW, P.C.
/s/ Wendee Elliott-Clement
Wendee Elliott-Clement, AT0011311
Lisa C. Billman, AT0013550
13160 Foster Suite 100
Overland Park, KS 66213-2660
(913) 663-7600
(913) 663-7899 Fax
iabkndecf@southlaw.com
ATTORNEYS FOR CREDITOR




File No. 223928
Case No: 19-01447-tjc
   Case 19-01447          Doc 8    Filed 10/21/19 Entered 10/21/19 12:54:32               Desc Main
                                      Document    Page 2 of 2


                              CERTIFICATE OF MAILING/SERVICE

The undersigned does hereby certify that a true and correct copy of the foregoing was filed electronically
on this October 21, 2019 with the United States Bankruptcy Court for the Northern District of Iowa, and
shall be served on the parties in interest via email by the Court pursuant to CM/ECF as set out on the
Notice of Electronic Filing as issued by the Court and shall be served by U.S. Mail, First Class, postage
prepaid, on those parties directed by the Court on the Notice of Electronic Filing issued by the Court and
as required by the Federal Rules of Bankruptcy Procedure and the Local Rules of the United States
Bankruptcy Court.

Vladimir Titarenko
55 Augusta Court
North Liberty, IA 52317
DEBTOR

Steven G. Klesner
373 Scott Ct., Ste. B
PO Box 3400
Iowa City, IA 52244
ATTORNEY FOR DEBTOR

Sheryl Schnittjer
24695 207th Ave.
Delhi, IA 52223
TRUSTEE

United States Trustee
United States Federal Courthouse
111 7th Avenue SE, Box 17
Cedar Rapids, IA 52401-2101
U.S. TRUSTEE


SOUTHLAW, P.C.
/s/ Wendee Elliott-Clement
Wendee Elliott-Clement, AT0011311
Lisa C. Billman, AT0013550
13160 Foster Suite 100
Overland Park, KS 66213-2660
(913) 663-7600
(913) 663-7899 Fax
iabkndecf@southlaw.com
ATTORNEYS FOR CREDITOR




File No. 223928
Case No: 19-01447-tjc
